UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-7210



In Re: FLEMING MACON PLEASANTS,

                                                         Petitioner.




                 On Petition for Writ of Mandamus.
                    (CA-98-917-5-F, CR-96-21-F)


Submitted:   November 8, 2001          Decided:    November 16, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Fleming Macon Pleasants, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Fleming Pleasants filed a petition for a writ of mandamus

seeking an order compelling the district court to rule on his 28

U.S.C.A. § 2255 (West Supp. 2001) motion.     We deny the petition.

     A writ of mandamus is a drastic remedy to be used only in

extraordinary circumstances.   Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976) (writ of mandamus).       Relief under this

writ is only available when there are no other means by which the

relief sought could be granted.       In re Beard, 811 F.2d 818, 826

(4th Cir. 1987). The party seeking relief carries the heavy burden

of showing that he has “no other adequate means to attain the

relief he desires” and that his right to such relief is “clear and

indisputable.”   See Allied Chem. Corp. v. Daiflon, Inc., 449 U.S.

33, 35 (1980).   Pleasants has not made such a showing.      Accord-

ingly, we deny his petition for a writ of mandamus.       Pleasants’

motion to proceed in forma pauperis is granted.     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                     PETITION DENIED




                                  2